DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of References Cited By Applicant
2.	The information disclosure statement (IDS) submitted on 10/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Specification
3. 	The following title is suggested: Lightning Damage Prediction Device, Method, and Program.  Currently, the application title contains the typographical error of “lighting”, when the applicant clearly meant “lightning”.  
Claim Objections
4. 	Claims 1 - 6 are objected to because of the following informalities:
Claim 1 recites "and equ4ipment density".  The claim language should read "and the equipment density".  
Claim 1 contains a typographical error “equ4ipment”.  The examiner respectfully suggests changing the lettering to “equipment”.  
Claim 2 contains a typographical error at the end of claim 2 preamble in which a colon is missing.  The examiner respectfully suggests the addition of a colon after “instructions further perform to”.  
Claim 2 contains a typographical error between the words “component” and “and”.  The sentence is missing a semicolon.  The examiner respectfully suggests the addition of a semicolon at this location in the text. 
Claim 3 contains a typographical error at the end of claim 3 preamble in which a colon is missing.  The examiner respectfully suggests the addition of a colon after “instructions further perform to”.  
Claim 4 is objected to due to its dependency to parent claim 1.  
Claim 5 contains a typographical error at the end of claim 5 preamble in which a colon is missing.  The examiner respectfully suggests the addition of a colon after “instructions further perform to”.  
Claim 6 contains a typographical error at the end of claim 6 preamble in which a colon is missing.  The examiner respectfully suggests the addition of a colon after “instructions further perform to”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6. 	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as lacking antecedent basis for the limitation of this claim which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "and an equipment density for".  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests amending the language to read “and the equipment density for”.  
Claim 1 recites the limitation "predict a lightning damage failure density".  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests amending the language to read “predict the lightning damage failure density”.  
Claim 2 recites the limitation "one of the number of failures" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests amending the language to read “one of a number of failures”.  
Claim 2 recites the limitation "due to a lightning strike" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests amending the language to read “due to the lightning strike”.  
Claim 2 recites the limitation "to obtain a lightning damage failure density" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests amending the language to read “to obtain the lightning damage failure density”.
Claim 5 recites the limitation "representing a type of component of equipment" in Claim 1.  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests amending the language to read “representing the type of component of the equipment”.

Claim 7 recites the limitation "acquiring a lightning strike density".  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests amending the language to read “acquiring the lightning strike density”.  
Claim 7 recites the limitation "predicting a lightning damage failure density".  There is insufficient antecedent basis for this limitation in the claim.  The examiner suggests amending the language to read “predicting the lightning damage failure density”.  
Claims 3 –4 and 6 are rejected under 35 U.S.C. 112(b) by virtue of its dependence from parent Claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10. 	Claims 1 - 3 and 6 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (JP 2013114531 A), hereinafter Zhang et al., in view of Tominaga et al. (JP 2004062521 A), hereinafter Tominaga et al.
	Regarding Claim 1, A lightning damage prediction apparatus for acquiring data from, a lightning strike data storage unit that stores lightning strike data including a position of occurrence of a lightning strike and a date and time of occurrence; (Zhang et al.: Para. [0029]; The lightning strike database (111) is a database that stores lightning strike data concerning at least the date and time of occurrence of a lightning strike, the occurrence position, and the maximum current value at the time of occurrence. In this embodiment, the thunderbolt database (111) memorizes the data showing the track record of the thunderbolt occurrences in a certain area, and the data which associated thunderbolt occurrence time, thunderbolt occurrence position information, and thunderbolt energy information for every thunderbolt which occurred as thunderbolt data.).
an equipment data storage unit that stores equipment data representing a property of each of a plurality of types of components constituting equipment; (Zhang et al.: Para. [0011]; The installation database which memorizes at least the equipment data about the position of the offer area of communications service and the total of the equipment arranged in an offer area is used, Lightning energy information representing the lightning energy of the provision area is acquired from the lightning strike data stored in the lightning strike database and the facility data stored in the facility database, and the service life information indicating the total number of the facilities in the provision area and the installation position of the facility is acquired from the facility data stored in the facility database.).
	a failure data storage unit that stores failure data representing a history of failures having occurred in the equipment or each of the components of the equipment due to the lightning strike; and (Zhang et al.: Para. [0095]; The fault database (113) is at least a database which stores fault data concerning the fault history of the equipment. In this embodiment, the failure database (113) stores failure history such as a failure location and a failure cause of the facility as failure data.).
a processor; and (Zhang et al.: Para. [0149]; In each of the above-described embodiments, each of the functional units of the lightning-damage-damage predicting apparatuses 100 - 400 is realized by installing a computer program (software) on a computer (hardware) including a CPU (Central Processing Unit), a memory such as a memory, and an interface. Each of the functional units described above is realized by cooperation of various hardware resources of the computer and the computer program.).
a storage medium having computer program instructions stored thereon, wherein the computer program instructions, when executed by the processor, perform to: (Zhang et al.: Para. [0149]; In each of the above-described embodiments, each of the functional units of the lightning-damage-damage predicting apparatuses 100 - 400 is realized by installing a computer program (software) on a computer (hardware) including a CPU (Central Processing Unit), a memory such as a memory, and an interface. Each of the functional units described above is realized by cooperation of various hardware resources of the computer and the computer program.).
generate a regression equation representing a relationship between a lightning damage failure density for each section in the prediction target area corresponding to a first period and a lightning strike density and an equipment density based on the failure data and the section data using, as variables, the lightning strike density for each section in the prediction target area corresponding to the first period in the past based on the lightning strike data and the section data and the equipment density for each section in the prediction target area corresponding to the first period based on the equipment data and the section data; (Zhang et al.: Para. [0046 – 0048]; The lightning hazard density (Nd) represents a predetermined unit period and the number of equipment failures per unit area in the corresponding provision area, and can be expressed by the following equation (1).  The failure number deriving unit (131) derives the lightning damage density (Nd) by substituting the derived arrangement density (Nt) and the total lightning energy total value (∑ LI) into the following equation (1).                         
                            N
                            d
                            
                                
                                    i
                                
                            
                            =
                            k
                            ×
                            
                                
                                    
                                        ∑
                                        
                                             
                                            L
                                            I
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                            a
                            ×
                            N
                            t
                            
                                
                                    i
                                
                            
                            b
                            …
                            .
                            (
                            1
                            )
                        
                    .  Here, k is a regression coefficient, a and b are regression multipliers, and 
acquire a lightning strike density and an equipment density for each section in the prediction target area corresponding to a second period that is a prediction target; and (Zhang et al.: Para. [0042]; As shown in FIG. 2, the failure number deriving unit (131) includes a lightning strike energy total value (Σ LI) representing a total energy amount of a lightning strike per predetermined unit period in the provision area from the lightning strike energy information acquired by the lightning strike energy information acquisition unit (121). An arrangement density (Nt) representing a density of equipment per predetermined unit area of a provision area is derived from service area information acquired by a service area information acquisition part 122. Then, the failure number deriving section (131) uses the derived lightning energy total value (Σ LI) and the arrangement density (Nt) to derive a lightning damage failure density (Nd) which is a predicted value of a predetermined unit period and a failure count of the equipment per unit area of the facility in the provision area in the provision area.).
predict a lightning damage failure density for each section in the prediction target area corresponding to the second period on the basis of the acquired lightning strike density and equ4ipment density and the regression equation. (Zhang et al.: Para. [0046]; The lightning hazard density (Nd) represents the number of failures of the equipment per predetermined unit period and unit area in the 
Zhang et al. teaches all of the elements of the current invention as stated above except: a section data storage unit that stores section data including positional information of each of a plurality of sections obtained by dividing a prediction target area, the lightning damage prediction apparatus comprising:.  
	However, in the same field of endeavor, Tominaga et al. teaches: a section data storage unit that stores section data including positional information of each of a plurality of sections obtained by dividing a prediction target area, the lightning damage prediction apparatus comprising: (Tominaga et al.: In claim 5, as shown in FIG. 16, each device in an adjacent service area is connected by a network, and each time the number of failures Mi and the number of lightning strikes Nli+n-1 are input in each area, the number of failures is said to be the number of failures. The solution is the daily lightning damage failure number prediction device according to any one of claims 2 to 4, wherein Mi and the number of lightning strikes Nli+n-1 are received through the network and the regression coefficient kn is automatically updated. According to the fifth aspect of the present invention, data sent from not only one area but also a plurality of adjacent service areas are accumulated, so that the number of failures can be estimated more accurately.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have combined Zhang et al.’s failure data Tominaga et al.: Para. [0005]; FIGS. 1 and 2 show a time-series relationship between the number of lightning strikes in a certain area and the number of failures of equipment due to lightning strikes.).
Regarding Claim 2, Zhang et al. teaches The lightning damage prediction apparatus according to claim 1, wherein the computer program instructions further perform to (Zhang et al.: Para. [0020]; Further, the present invention can be realized as a lightning strike damage predicting method applied to the above-described lightning strike damage predicting apparatus.  Further, the lightning strike damage predicting apparatus and the lightning strike damage predicting method according to the present invention can be implemented as a program executed by a computer, and a program can be recorded on a recording medium or provided through a network.).  
Zhang et al. teaches all of the features with respect to claim 1 as outlined above, except: store, as the failure data, at least one of the number of failures, which occurs in the equipment due to a lightning strike, for each type of component, or an extent of damage for each type of component and to obtain a lightning damage failure density for each section in the prediction target area corresponding to the first period, on the basis of at least one of the number of failures having occurred for each type of component of the equipment or the extent of damage for each type of component, which are stored as the failure data, and the section data. 
store, as the failure data, at least one of the number of failures, which occurs in the equipment due to a lightning strike, for each type of component, or an extent of damage for each type of component and (Tominaga et al.: Para. [0086 – 0087]; FIG. 11 shows a fourth embodiment of the daily lightning damage failure number prediction device, wherein the daily lightning damage failure number prediction device of the second embodiment is further subjected to lightning strikes in the service area in the past several days.  It has a failure number input unit (101d) for inputting the number of device failures Mi, a number storage unit (102d) for storing the numerical values input from the lightning strike number input unit (80d), the failure number input unit (101d), and the lightning strike number input unit (80d).  When the regression coefficient kn is determined in the initial state of the daily lightning damage failure number prediction device, if the failure number Mi and the lightning strike number Nli+n-1 are input from the failure number input unit (101d) and the lightning strike number input unit (80d), respectively, the number is calculated.  The storage unit (102d) stores the value.  The number of lightning strikes for several days immediately before the day input from the lightning strike number input unit (80d) is also stored in the number storage unit (102d).  The daily lightning damage number prediction device also has a learning unit (103d) that automatically calculates and updates the regression coefficient kn each time the failure number Mi and the lightning strike number Nli+n-1 are input and stored.  Therefore, the estimated number of failures is calculated by substituting the number of failures for several days immediately before the input day into the equation (14) in which the value n is substituted.  In this case, the regression coefficient kn becomes more accurate as the data is accumulated.).  
to obtain a lightning damage failure density for each section in the prediction target area corresponding to the first period, on the basis of at least one of the number of failures having occurred for each type of component of the equipment or the extent of damage for each type of component, which are stored as the failure data, and the section data. (Tominaga et al.: Para. [0017 – 0020]; FIG. 6 shows the relationship between the failure density per area, the accommodation density, and the lightning strike density.  According to this, it can be seen that the logarithm of the failure density is proportional to the logarithm of the product of the accommodation density and the lightning strike density.  When the number of failures due to the lightning strikes per year is Ns for the number of terminals, Nla for the number of lightning strikes per year, and the service area S, the relationship between the failure density per area, the terminal density, and the lightning strike density does not depend on the lightning strike density for each year.  The following equation holds approximately.  However, h is a device, but if there is no change in the device with respect to a short-term time change, it can be assumed that there is no time change in h.  It can be assumed that there is no change in the number of terminals Ns in each service area S with respect to a short-term change in time, and assuming that these are constants, the number of failures M due to a lightning strike at a certain exchange center is equation 8 in a short period of time.).  
Regarding Claim 3, The lightning damage prediction apparatus according to claim 1, wherein the computer program instructions further perform to (Zhang et al.: Para. [0020]; Further, the present invention can be realized as a lightning strike damage predicting method applied to the above-described lightning strike damage predicting apparatus.  Further, the lightning strike damage predicting apparatus and the lightning strike damage predicting method according to the present invention can be implemented as a program executed by a computer, and a program can be recorded on a recording medium or provided through a network.).  
impart a risk rank representing a risk level of occurrence of a lightning damage failure in a specified section in the prediction target area on the basis of the predicted lightning damage failure density for each section in the prediction target area. (Zhang et al.: Para. [0148]; In addition, it is possible to create a list of risk of occurrence of a lightning damage failure in which the degree of risk of a lightning hazard failure is ranked for each communication service providing area on the basis of a result of prediction, and it is possible to construct a maintenance plan for an installation in an efficient and effective communication service than in the past.).
Regarding Claim 6, The lightning damage prediction apparatus according to claim 1, wherein the computer program instructions further perform to (Zhang et al.: Para. [0020]; Further, the present invention can be realized as a lightning strike damage predicting method applied to the above-described lightning strike damage predicting apparatus.  Further, the lightning strike damage predicting apparatus and the lightning strike damage predicting method according to the present invention can be implemented as a program executed by a computer, and a program can be recorded on a recording medium or provided through a network.).  
update, by a machine learning process, at least one of the first period, the prediction target area, a size of each of the sections, a type of component used for calculation of the equipment density, or a type of component used for calculation of the lightning damage failure density, which are used to generate the regression equation.
	However, in the same field of endeavor, Tominaga et al. teaches: update, by a machine learning process, at least one of the first period, the prediction target area, a size of each of the sections, a type of component used for calculation of the equipment density, or a type of component used for calculation of the lightning damage failure density, which are used to generate the regression equation. (Tominaga et al.: Para. [0031 – 0032]; According to claim 2, as shown in FIG. 10, the number of device failures M due to a lightning strike in the service area from the day before I to the day before p.  A number storage unit (102c) for storing numerical values input from the failure number input unit (101c) and the lightning strike number input unit (80c), and a failure number Mi and the number of lightning strikes Nli+n-1.  Each time is input, the regression coefficient k is calculated by the equation (10).  And a learning unit (103c) for automatically updating the number of failures per day.  According to the second aspect of the present invention, when the number of lightning strikes in the p-day immediately before the day on which the number of equipment failures is to be estimated is input to the number of lightning strikes input unit (80c), the estimated number of failures on the day is calculated and output.  The number of lightning strikes Nl from the day before I to the day before i+p-1i+n-1.  And the number of i is entered, the regression coefficient kn is automatically updated and past data is stored and accumulated, so that a more accurate estimated failure number can be obtained each time a numerical value is input and the estimated failure number is output.).  
Regarding Claim 7, A lightning damage prediction method for acquiring data from, a lightning strike data storage unit that stores lightning strike data including a position of occurrence of a lightning strike and a date and time of occurrence; (Zhang et al.: Para. [0029]; The lightning strike database (111) is a database that stores lightning strike data concerning at least the date and time of occurrence of a lightning strike, the occurrence position, and the maximum current value at the time of occurrence. In this embodiment, the thunderbolt database (111) memorizes the data showing the track record of the thunderbolt occurrences in a certain area, and the data which associated thunderbolt occurrence time, thunderbolt occurrence position information, and thunderbolt energy information for every thunderbolt which occurred as thunderbolt data.).
an equipment data storage unit that stores equipment data representing a property of each of a plurality of types of components constituting equipment; (Zhang et al.: Para. [0011]; The installation database which memorizes at least the equipment data about the position of the offer area of communications service and the total of the equipment arranged in an offer area is used, Lightning energy information representing the lightning energy of the provision area is acquired from the lightning strike data stored in the lightning strike database and the facility data stored in the facility database, and the service life information indicating the total number of the 
a failure data storage unit that stores failure data representing a history of failures having occurred in the equipment or each of the components of the equipment due to the lightning strike; and (Zhang et al.: Para. [0095]; The fault database (113) is at least a database which stores fault data concerning the fault history of the equipment. In this embodiment, the failure database (113) stores failure history such as a failure location and a failure cause of the facility as failure data.).
generating a regression equation representing a relationship between a lightning damage failure density for each section in the prediction target area corresponding to a first period and a lightning strike density and an equipment density based on the failure data and the section data using, as variables, the lightning strike density for each section in the prediction target area corresponding to the first period in the past based on the lightning strike data and the section data and the equipment density for each section in the prediction target area corresponding to the first period based on the equipment data and the section data; (Zhang et al.: Para. [0046 – 0048]; The lightning hazard density (Nd) represents a predetermined unit period and the number of equipment failures per unit area in the corresponding provision area, and can be expressed by the following equation (1).  The failure number deriving unit (131) derives the lightning damage density (Nd) by substituting the derived arrangement density (Nt) and the total lightning energy total value (∑ LI) into the following equation (1).                         
                            N
                            d
                            
                                
                                    i
                                
                            
                            =
                            k
                            ×
                            
                                
                                    
                                        ∑
                                        
                                             
                                            L
                                            I
                                            
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                            a
                            ×
                            N
                            t
                            
                                
                                    i
                                
                            
                            b
                            …
                            .
                            (
                            1
                            )
                        
                    .  Here, k is a regression coefficient, a and b are regression multipliers, and 
acquiring a lightning strike density and an equipment density for each section in the prediction target area corresponding to a second period that is a prediction target; and (Zhang et al.: Para. [0042]; As shown in FIG. 2, the failure number deriving unit (131) includes a lightning strike energy total value (Σ LI) representing a total energy amount of a lightning strike per predetermined unit period in the provision area from the lightning strike energy information acquired by the lightning strike energy information acquisition unit (121). An arrangement density (Nt) representing a density of equipment per predetermined unit area of a provision area is derived from service area information acquired by a service area information acquisition part 122. Then, the failure number deriving section (131) uses the derived lightning energy total value (Σ LI) and the arrangement density (Nt) to derive a lightning damage failure density (Nd) which is a predicted value of a predetermined unit period and a failure count of the equipment per unit area of the facility in the provision area in the provision area.).
predicting a lightning damage failure density for each section in the prediction target area corresponding to the second period on the basis of the acquired lightning strike density and equipment density and the regression equation. (Zhang et al.: Para. [0046]; The lightning hazard density (Nd) represents the number of failures of the equipment per predetermined unit period and unit area in the 
Zhang et al. teaches all of the elements of the current invention as stated above except: a section data storage unit that stores section data including positional information of each of a plurality of sections obtained by dividing a prediction target area, the lightning damage prediction method comprising: 
However, in the same field of endeavor, Tominaga et al. teaches: a section data storage unit that stores section data including positional information of each of a plurality of sections obtained by dividing a prediction target area, the lightning damage prediction method comprising: (Tominaga et al.: In claim 5, as shown in FIG. 16, each device in an adjacent service area is connected by a network, and each time the number of failures Mi and the number of lightning strikes Nli+n-1 are input in each area, the number of failures is said to be the number of failures. The solution is the daily lightning damage failure number prediction device according to any one of claims 2 to 4, wherein Mi and the number of lightning strikes Nli+n-1 are received through the network and the regression coefficient kn is automatically updated. According to the fifth aspect of the present invention, data sent from not only one area but also a plurality of adjacent service areas are accumulated, so that the number of failures can be estimated more accurately.).
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have combined Zhang et al.’s failure data Tominaga et al.: Para. [0005]; FIGS. 1 and 2 show a time-series relationship between the number of lightning strikes in a certain area and the number of failures of equipment due to lightning strikes.).
	

11. 	Claims 4 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., in view of Tominaga et al., in further view of Chao (JP 5513348 B2), hereinafter Chao.
Regarding Claim 4, The lightning damage prediction apparatus according to claim 3, wherein the computer program instructions further perform to (Zhang et al.: Para. [0020]; Further, the present invention can be realized as a lightning strike damage predicting method applied to the above-described lightning strike damage predicting apparatus.  Further, the lightning strike damage predicting apparatus and the lightning strike damage predicting method according to the present invention can be implemented as a program executed by a computer, and a program can be recorded on a recording medium or provided through a network.).  
Zhang et al. in view of Tominaga et al, as applied to claim 3, are not relied upon as explicitly disclosing: create a map including the specified section on the basis of the section data and display, in association with a corresponding section on the map, an index representing a risk rank imparted to the specified section.
However, Chao further discloses: create a map including the specified section on the basis of the section data and display, in association with a corresponding section on the map, an index representing a risk rank imparted to the specified section. (Chao: pg. 7, lines 61 – 79; The terrain database (114) is a database that stores at least terrain data representing the terrain of the provided area. In the present embodiment, the terrain database (114) stores data representing the altitude above sea level at each point in the provision area and data representing the average sea level altitude for each provision area as terrain data.  Such terrain data can be acquired based on map data including data representing the altitude above sea level and position information of the provision area.  The lightning strike database (111), the facility database (112), the failure database (113), and the terrain database (114) may be independent databases, or may be integrated on one database.  The lightning strike frequency information acquisition unit (121) acquires lightning strike frequency information that associates the provided area with the frequency of lightning strikes based on the lightning strike data stored in the lightning strike database (111) and the equipment data stored in the equipment database (112). It is a functional part to do.  In the present embodiment, as shown in FIG. 2, the lightning strike frequency information acquisition unit (121) reads the lightning strike data and the equipment data from the lightning strike database 111 and the equipment database (112), and the number of lightning strikes included in the read lightning strike data. Information indicating the number of lightning strikes in each provision area by associating the position of the provision area with the position of the lightning strike from the data representing the position of the lightning strike and the data representing the position of the provision area included in the read facility data The obtained information is acquired as lightning strike frequency information.).
Chao: Pg. 9, lines 51 – 56; According to the present invention, the total distance of communication lines exposed to the ground in the communication service providing area, in addition to the frequency of lightning strikes, the equipment accommodation density, the degree of influence of the failure rate according to the terrain undulations where the equipment is installed Based on the above, it is possible to predict the frequency of lightning damage failures of the facilities in the provision area in consideration of the characteristics of lightning strikes and the occurrence scale of lightning damage failures.).
	Regarding Claim 5, The lightning damage prediction apparatus according to claim 4, wherein the computer program instructions further perform to (Zhang et al.: Para. [0020]; Further, the present invention can be realized as a lightning strike damage predicting method applied to the above-described lightning strike damage predicting apparatus.  Further, the lightning strike damage predicting apparatus and the lightning strike damage predicting method according to the present invention can be implemented as a program executed by a computer, and a program can be recorded on a recording medium or provided through a network.).  
	determine whether the risk rank is higher than a predetermined threshold value for each of the sections, and (Zhang et al.: Thus, according to the present embodiment, the number of times of the lightning damage failure of the facility in the 
	Zhang et al. teaches all of the features with respect to claim 4 as outlined above, however Zhang et al. does not disclose: to generate display data for displaying an index representing a type of component of equipment having a risk of occurrence of a failure in association with a corresponding section on the map in a case where it is determined that the risk rank is higher than the threshold value.
	However, in the same field of endeavor Tominaga et al. teaches: to generate display data for displaying an index representing a type of component of equipment having a risk of occurrence of a failure in association with a corresponding section on the map in a case where it is determined that the risk rank is higher than the threshold value. (Tominaga et al: Para. [0029 – 0030]; By substituting the input number of lightning strikes on the previous day into the prediction formula obtained by calculating kn in advance, the number of failures prediction unit (81a) that calculates the estimated number of failures of equipment due to lightning strikes in the service area of the day, and the service. Daily lightning damage number prediction including a lightning strike number input unit (80a) for inputting the number of lightning strikes in the area and a failure number output unit (82a) for outputting the estimated failure number calculated by the above equation (10). The device is the solution. According to the invention of claim 1, when the number of lightning strikes for p days immediately before the day on which the number of device failures is to be estimated is input to the lightning strike number input unit, the estimated number of failures on the day is calculated and output.
Accordingly, it would be prima facie obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to have combined Zhang et al.’s failure data storage and equipment data storage with Tominaga et al.’s section data storage because Tominaga et al stores positional information of lightning strikes to ascertain equipment failure within a particular area. (Tominaga et al.: Para. [0005]; FIGS. 1 and 2 show a time-series relationship between the number of lightning strikes in a certain area and the number of failures of equipment due to lightning strikes.).


Conclusion
12. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
JP 2017182371 A to Kato Hiroshi relates to device failure prediction.
US 6828911 B2 to Jones et al relates to lightning detection and prediction alarm device
US 8682623 B1 to Domijan, Jr. et al. relates to a method to predict electrical power disruptions due to weather conditions, including lightning.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S. VON WALD whose telephone number is (571)272-7116.  The examiner can normally be reached on Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehmanesh can be reached on 517-270-3351.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/E.S.V./Examiner, Art Unit 4182                                                                                                                                                                                                        
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2129